DETAILED ACTION
This Final Office action is in response to Applicant’s RCE filing on 01/14/2022.  Claims 1-16 are pending.  The earliest effective filing date of the present application is 07/27/2006.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of receiving data, analyzing data to determine an account with balance that is sufficient to cover the payment, identifying an account to make a payment based on an identifier, and receiving a message that account has sufficient balance, receiving an indication that a consumer desires to use an account, and authorizing the payment, which is considered a method of organizing human activity. This judicial exception is not integrated into a practical application because Adding the words “apply it” (or an equivalent) with the judicial exception (such as apply it with the “one or more processors of the enterprise infrastructure”), or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) is not enough to integrate into practical application. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as enterprise infrastructure comprising one or more processors performs routine, conventional, and well-understood activities of a generic computer, and is used as a tool to implement the abstract idea (see “apply it”).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 6,886,741 to Salveson (“Salveson”).	
With regard to claims 1, 11, and 15, Salveson discloses the claimed method of processing1 a payment performed by an enterprise infrastructure comprising one or more processors and non-transitory computer readable memory storing executable instructions, the one or more processors executing the executable instructions to cause the enterprise infrastructure to perform the method (see e.g. abstract, “An all-purpose transaction system using a universal card is disclosed herein.” And where “The universal card allows a consumer/cardholder to conduct various types of transactions using a single card that has a single, unique, arbitrary identification number.”; see Fig. 1, 20, where the examiner has interpreted the transaction card processing center (TCPC) as reading on the claimed “enterprise infrastructure”; see col. 3, ln. 60-61, where the universal card can be used for “retail transactions") comprising steps of: 
 		receiving, by the one or more processors of the enterprise infrastructure, a consumer’s purchase request from the retailer (see Fig. 4, 120, “Receive transaction request from POS terminal.“ where the POS terminal is the “retailer”), said request comprising a purchase price and an identifier associated with a plurality of accounts (see Fig. 4 and col. 9, ln. 52 – col. 10, ln. 3 and col. 10, ln. 10-41, where the TCPC (e.g. enterprise infrastructure) receives the transaction request from the POS terminal, where the request includes e.g. a transaction amount and an account identification; see col. 2, ln. 1-10 for plurality of accounts available from “the card”; see col. 2, ln. 17-21, where the customer selects a payment method to use for the transaction);  
 	determining, by the one or more processors of the enterprise infrastructure, from the plurality of accounts associated with the identifier [and a consumer account maintained by the enterprise infrastructure] (see col. 1, ln. 55—col. 2, ln. 16 describing  that at least one account associated with the identifier has a balance associated with the retailer to cover the payment, [wherein the determination is performed by the enterprise infrastructure through a plurality of network connections to service providers maintaining said plurality of accounts] (see e.g. col. 2, ln. 35-60, where the TCPC receives the purchase request from the vendor/POS terminal/retailer, and then the TCPC “determining an authorization status based on whether there are sufficient funds to effectuate the purchase for the transaction amount using the transaction payment method."; see e.g. col. 5, ln. 55—col. 6, ln. 24, where the TCPC connects with various service providers through the network connections); 
	identifying to a consumer/user, by the one or more processors of the enterprise infrastructure, one account of the plurality of accounts comprising the balance associated with the retailer to cover the payment (see e.g. col. 2, ln. 1-22; col. 7, ln. 30-50, where the system identifies at least one account to the user, and the user selects one of the identified accounts; the examiner notes that while one account or more than one accounts identified may be present in the prior art of Salveson, the examiner notes that the claim only requires one or more accounts of the plurality of accounts, as the claims recite the transition term of “comprising” which is open-ended, thereby including more than one account in this particular example; the examiner notes the use of the phrase “to cover the payment”, where the examiner has interpreted that “to cover” does not have to “cover” the whole thing, such as a blanket that covers only part of a person);
 	receiving, by the one or more processors of the enterprise infrastructure, subsequent to the identifying, an indication that the consumer desires to use at least a portion of the balance for the payment (see col. 2, ln. 1-22 and col. 7, ln. 30-50 “If the cardholder has more than one [identified] account with cash deposits then the cardholder selects[(an indication)] which of the accounts with cash deposits to use for the transaction.  The chosen account is then accessed.  The system responds by sending a status indicating whether the desired amount of funds is available in the selected account.  If the funds are available, the system completes the transaction by transferring the amount of funds from the cardholder's selected account to the vendor/server's account.”);
	receiving, at the enterprise infrastructure, confirmation to use the balance associated with the retailer to cover the payment (see e.g. col. 8, ln. 10-33, where this 
 	authorizing, by the one or more processors of the enterprise infrastructure, the payment from the one account of the plurality of accounts based on the identifying and the indication (see e.g. col. 2, ln. 28-33; col. 8, ln. 10-33; see col. 2, ln. 28-33, “A purchase authorization status is received from the TCPC. If the purchase authorization status is an authorized status, the purchase transaction for the cardholder is completed using the transaction payment method.” (emphasis added), where “the transaction payment method” is the account that was selected by the cardholder and identified by the enterprise). 
 	
With regard to claims 2 and 3, Salveson further discloses authenticating, by the one or more processors of the enterprise infrastructure, a consumer using the universal transaction identifier (see col. 9, ln. 3-20, where the universal card is swiped and an associated PIN is received, where both of these are used to verify the identity and authenticity of the cardholder; col. 3, ln. 30-40 and col. 4, ln. 1-23 where multiple accounts can be accessed through the universal card). 
 
With regard to claim 4, Salveson further discloses where the universal transaction identifier is a card and the receiving is from a point of sale terminal (see Fig. 4). 

With regard to claim 5, Salveson further discloses where the universal transaction identifier is a telephone number associated with a consumer and one or more accounts (see col. 6, ln. 25-43). 

With regard to claim 6, Salveson further discloses where the universal transaction identifier is configured to be accepted by more than one retailer, service provider or manufacturer (see col. 4, ln. 1-23). 

With regard to claim 7, Salveson further discloses where the universal transaction identifier is associated with at least one loyalty account and wherein the consumer's loyalty account is updated to reflect loyalty account activity associated with the payment (see col. 2, ln. 1-10, where the examiner interprets the “one or more vendor charge accounts” as loyalty accounts). 

With regard to claim 8, Salveson further discloses where after determining at least one account associated with the identifier, receiving from a consumer, information indicating the consumer chooses to use the balance;  and causing the account balance to be reduced accordingly (see e.g. Fig. 8, where this causing of debiting is performed after identifying, receiving, as claimed). 

With regard to claim 9, Salveson further discloses where the causing comprises causing the transaction to be processed and recorded (see Fig. 9, element 146). 

With regard to claim 10, Salveson further discloses where the enterprise infrastructure tracks the balance of the account (see Fig. 9, 146; see Fig. 8). 

With regard to claim 12, Salveson further discloses where the system further comprises a payment gateway (see Fig. 4, 124, 126). 

With regard to claim 13, Salveson further discloses where the account includes at least one of a credit card (see Fig. 6), a gift card, a bank account, redemption coupons, and a loyalty account. 

With regard to claim 14, Salveson further discloses where the processor is further operable to send an authorization code to a retailer (see col. 2, ln. 23-35). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  	24.	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salveson and U.S. Pat. Pub. No. 2002/0013728 to Wilkman ("Wilkman").
25.	With regard to claim 16, However, Salveson does not disclose where one of the cards is a "gift card." 
 	However, Wilkman teaches at e.g. [0143] that the universal card can be associated with “loyalty points” which is an electronic gift card, as these monetary awards are provided as a gift to the consumer based on some action taken (or not taken) by the user, where this is done in order to provide more incentives for the user to use the electronic wallet/universal card associated with the user’s account.  
	Therefore, it would have been obvious to one of ordinary skill in the universal card/mobile wallet art to modify the available cards of Salveson to include a gift card, or loyalty 
 					Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that the finality of the most-recent action on 11/15/2021 was incorrect.  The examiner respectfully disagrees.  As indicated in the action, the examiner found that all claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Applicant argues that the finality is improper because the claim set of 09/20/2021 is patentably distinct from claims in the application prior to the entry of the RCE.  See Amendments made on claim set of 09/20/2021: 

    PNG
    media_image1.png
    709
    697
    media_image1.png
    Greyscale
Here, the claim set at issue is presented.  The only amendments are the “to a consumer” and the “a” to a “the”.  The examiner has found that these amendments do not made the claims patentable distinct, thereby requiring a restriction.  To note, in the Advisory Action filed on 08/25/2021, in addressing the same claim set (although prior filed), the examiner indicated that the claims “are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.”  The examiner did not check box a) indicating that the claims required further search and consideration.  Accordingly, the examiner respectfully disagrees that the Finality of the office action on 
Applicant argues that the amended claims overcome the prior art.  The examiner respectfully disagrees.  The examiner has referred to the portions of the prior art that disclose and teach the various claimed limitations, above.
 	identifying to a consumer/user, by the one or more processors of the enterprise infrastructure, one account of the plurality of accounts comprising the balance associated with the retailer to cover the payment (see e.g. col. 2, ln. 1-22; col. 7, ln. 30-50, where the system identifies at least one account to the user, and the user selects one of the identified accounts; the examiner notes that while one account or more than one accounts identified may be present in the prior art of Salveson, the examiner notes that the claim only requires one or more accounts of the plurality of accounts, as the claims recite the transition term of “comprising” which is open-ended, thereby including more than one account in this particular example; the examiner notes the use of the phrase “to cover the payment”, where the examiner has interpreted that “to cover” does not have to “cover” the whole thing, such as a blanket that covers only part of a person);
 	receiving, by the one or more processors of the enterprise infrastructure, subsequent to the identifying, an indication that the consumer desires to use at least a portion of the balance for the payment (see col. 2, ln. 1-22 and col. 7, ln. 30-50 “If the cardholder has more than one [identified] account with cash deposits then the cardholder selects[(an indication)] which of the accounts with cash deposits to use for the transaction.  The chosen account is then accessed.  The system responds by sending a status indicating whether the desired amount of funds is available in the selected account.  If the funds are available, the system completes the transaction by transferring the amount of funds from the cardholder's selected account to the vendor/server's account.”);
Further, Applicant argues that the claims are directed to patent-eligible subject matter.  As previously found, the examiner respectfully disagrees.  The addition of where the identifying step is “to a consumer” does not change the examiner’s findings.  The examiner had already interpreted the claim to include this.  Further, the receiving of the 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that the preamble has not been found to be limiting to the claims, in accordance with MPEP 2111.02 Effect of Preamble.